THOMPSON, J.
Gustav Kakuk appeals the sentence imposed after a violation of probation. We reverse.
The record shows that after Kakuk was originally sentenced in 1991, he moved for correction of the sentence. In 1993, the court corrected the scoresheet and resen-tenced Kakuk. Kakuk subsequently violated the terms of his probation. Thereafter, at Kakuk’s 1997 sentencing, defense counsel stated that he thought the original scoresheet had been corrected pursuant to court order. The court could not find any such order, and accepted the original scoresheet as accurate. The state concedes that the argument made by Kakuk is correct, but argues the issue was not adequately preserved for appeal citing Maddox v. State, 708 So.2d 617 (Fla. 5th DCA), rev. granted, 718 So.2d 169 (Fla.1998). We disagree and conclude that defense counsel adequately preserved the issue for appeal. Accordingly, the sentence is vacated with directions that a correct scoresheet be prepared and that the defendant be resen-tenced in accordance therewith. See Terry v. State, 588 So.2d 63 (Fla. 5th DCA 1991).
SENTENCE VACATED with directions.
W. SHARP, and HARRIS, JJ., concur.